Title: From George Washington to Daniel Parker, 16 July 1783
From: Washington, George
To: Parker, Daniel


                        
                            Sir
                            Newburgh July 16th 1783.
                        
                        The letters herewith enclosed will shew the Sum I am indebted to Colo. Henley, & by what means it
                            arose. I shall thank you for discharging it.
                        I have repeatedly called upon Mr Smith for the Amount of my Acct; as well for these Articles which you have
                            procured for me in New York, as per those obtained from your Store at this place—I have not yet got it; tho I wish much to
                            discharge the whole, that I may have nothing to settle (of a private nature) when the Definitive Treaty arrives, &
                            I am about to retire from my present Command and this part of the Country.
                        I congratulate you on your Recovery from the Fever with which you were siezed in New York—and am Sir Yr Most
                            Obedt
                        
                            Go: Washington
                        
                    